DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-5 in the reply filed on May 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “wherein the insulation material contains at least one of a glass material and a ceramic material” renders the claim unclear and indefinite. It is unclear whether the claim requires at least one glass material AND a 
Regarding claim 3, the recitation “wherein the insulation layer includes a first layer on the tapered outer circumferential surface, and a second layer on the tapered inner circumferential surface” renders the claim unclear and indefinite.  Claim 3 depends from claim 1 which recites “an insulation layer formed of an insulation material and installed in a place across which the tapered outer circumferential surface faces the tapered inner circumferential surface.” Examiner interprets a layer to be a thickness of material covering a surface. Therefore it is unclear as to how the insulation layer includes a first layer on the tapered outer circumferential surface AND a second layer on the tapered inner circumferential surface. Examiner interprets the recitation of claim 3 to require material on two different surfaces of two different elements that are facing one another. Examiner questions how material on two different surfaces of two different elements that are facing one another could be the insulation layer of claim 1. Further clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP 2017003419 A) (references herein made with respect to English Machine Translation) and further in view of  Itagaki et al. (JP 2016180687 A) (references herein made with respect to English Machine Translation).

Regarding claim 1, Ito teaches a corrosion sensor (a crevice corrosion sensor, p. 1, Technical Field), comprising: 
an inner electrode formed of a conductive material (Fig. 5, immersion electrode 26 with insertion portion 28, p.4, second paragraph, examiner interprets immersion electrode 26 to be conductive since it is an electrode), including a columnar portion having a columnar shape around an axial line as a center thereof (see Fig. 5, insertion portion 28 has a columnar shape around an axial line, A cylindrical material with an inner diameter of 16 mm and an outer diameter of 22 mm was used as the first immersion electrode 22, and a cylindrical material with a diameter of 15 mm was used as the second immersion electrode 26., p. 5, 3rd paragraph) 
Ito fails to teach wherein the insertion portion 28 of Fig. 5 is of which an outer circumferential surface is tapered, wherein a diameter of the tapered outer circumferential surface of the columnar portion is gradually reduced as it moves toward one side in a direction of the axial line. However Ito teaches multiple alternative embodiments wherein in Fig. 16 the insertion portion is tapered. Therefore it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the insertion portion of Fig. 5 of Ito to comprise outer circumferential surface is tapered, wherein a diameter of the tapered outer circumferential surface of the columnar portion is gradually reduced as it moves toward one side in a direction of 
Ito teaches an outer electrode formed of a conductive material, including a cylindrical portion having a cylindrical shape around the axial line as a center thereof (first immersion electrode 22, Fig. 5, A cylindrical material with an inner diameter of 16 mm and an outer diameter of 22 mm was used as the first immersion electrode 22, and a cylindrical material with a diameter of 15 mm was used as the second immersion electrode 26., p. 5, 3rd paragraph)
Ito fails to teach wherein an inner circumferential surface is tapered, wherein a diameter of the tapered inner circumferential surface of the cylindrical portion is gradually reduced as it moves toward the one side in the direction of the axial line, and the cylindrical portion is provided such that the tapered inner circumferential surface radially faces the tapered outer circumferential surface. However, Tokeida teaches a corrosion sensor (abstract) like that of Ito wherein the inner electrode is surround by a an inner circumferential surface is tapered, wherein a diameter of the tapered inner circumferential surface of the cylindrical portion is gradually reduced as it moves toward the one side in the direction of the axial line, and the cylindrical portion is provided such that the tapered inner circumferential surface radially faces the tapered outer circumferential surface (Fig. 1, This concrete reinforcing steel corrosive environment measuring sensor electrode 10 is composed of a cylindrical first conductive member 11 and a second conductive member 12 inserted into the hollow portion 14 of the first conductive member 11, p. 2, 7th paragraph. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the outer shape encompassing the electrode to be a tapered shape such an arrangement was recognized as alternative shape for the two electrode arrangement of a corrosion sensor. Additionally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a tapered shape which a person of ordinary skill in the art would have found obvious.
Ito teaches an insulation layer formed of an insulation material and installed in a place across which the tapered outer circumferential surface faces the tapered inner circumferential surface (an insulating sheet 38 having a thickness smaller than the width (W) of the gap 34 is formed on the outer periphery of the insertion portion 28. The gap 34 a can also be formed between the outer periphery of the insertion portion 28 and the insulating sheet 38, Fig. 5, p. 3, second to last paragraph).

Regarding claim 4, Ito teaches wherein the inner electrode further includes an inside flange portion protruding radially outward from the columnar portion (flange portion shown in Fig. 5, see annotated drawing below), the outer electrode further includes an outside flange portion protruding radially outward from the cylindrical portion, and facing the inside flange portion from the one side in the direction of the  (flange portion shown in Fig. 5, see annotated drawing below), and the corrosion sensor further comprises a spacer bring into contact with the inside flange portion and the outside flange portion  (insulating adhesive 32, p. 3, 4th paragraph).

    PNG
    media_image1.png
    588
    632
    media_image1.png
    Greyscale

Regarding claim 5, Ito fails to teach in the embodiment shown in Fig. 5 wherein the columnar portion has a recessed portion formed to be recessed from a surface of the columnar portion on the other side in the direction of the axial line, and wherein an inner circumferential surface of the recessed portion is positioned inside the tapered 

Regarding claim 2, Ito is silent with respect to the insulating material content and therefore fails to teach wherein the insulation material contains at least one of a glass material and a ceramic material. However, Kim teaches a corrosion sensor like Ito wherein the insulating material coated on the electrode is ceramic (col. 3, lns. 42-48). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the insulating material to be ceramic as taught by Kim because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Kim, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of ceramic as an insulating material in a corrosion sensor.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Masaru (JPH0212649U) discloses an electrode device for measuring concrete moisture comprising a tapered electrode (see Fig. 2). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795